United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1883
                                   ___________

United States of America,               *
                                        *
              Appellee,                 * Appeal from the United States
                                        * District Court for the
         v.                             * Eastern District of Arkansas.
                                        *
Ramon Ornelas-Cuellar,                  *      [UNPUBLISHED]
                                        *
              Appellant.                *
                                   ___________

                             Submitted: February 13, 2012
                                Filed: February 27, 2012
                                 ___________

Before LOKEN, BOWMAN, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

      Ramon Ornelas-Cuellar appeals from the sentence imposed by the District
     1
Court after he pleaded guilty to one count of unlawful reentry into the United States
following deportation for an aggravated felony. We affirm.

      After he received credit for acceptance of responsibility, Ornelas-Cuellar’s
advisory sentencing range under the United States Sentencing Guidelines was forty-
one to fifty-one months in prison. Ornelas-Cuellar argues that his forty-one-month

      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.
sentence, at the bottom of the undisputed Guidelines range, is greater than necessary
to promote the goals of 18 U.S.C. § 3553(a) and is therefore substantively
unreasonable. He contends that the District Court should have varied downward and
imposed a sentence within the range of eighteen to twenty-four months because, inter
alia, his illegal reentry was not a dangerous crime, he did not resist and actually
cooperated with authorities, he has family ties in the United States and has worked
to support himself while in this country, at his age (forty years) he is less likely to
reoffend, his offense carried no statutory minimum penalty, and the Guidelines for
reentry offenses when the deportation followed an aggravated felony are “without
empirical justification.” Br. of Appellant at 12.

       “[D]etermination of a reasonable sentence is committed to the district court’s
discretion in all but the most unusual cases.” United States v. Sicaros-Quintero, 557
F.3d 579, 582–83 (8th Cir. 2009). It is clear from the sentencing transcript in this
case that the District Court considered Ornelas-Cuellar’s arguments for a variance but
nevertheless determined that a prison sentence of forty-one months was sufficient but
not greater than necessary to serve the purposes of § 3553(a). See, e.g., Sent. Tr. at
26–27. Moreover, a sentence at the bottom of the Guidelines range is accorded “a
presumption of reasonableness on appeal.” Sicaros-Quintero, 557 F.3d at 583. We
hold that the District Court did not abuse its discretion and that Ornelas-Cuellar’s
sentence is not substantively unreasonable.

      The sentence is affirmed.
                      ______________________________




                                         -2-